                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   LEONARD ORANGE,                    1:18-cv-16384-NLH-JS

                Plaintiff,            MEMORANDUM
                                      OPINION & ORDER
        v.

   CAMDEN COUNTY DEPT. OF HEALTH
   AND HUMAN SERVICES, et al.,

                Defendants.


APPEARANCES:

ANDRE A. NORWOOD, JR., ESQ.
339 N. FRONT STREET
SUITE A
CAMDEN, NJ 08102

     On behalf of Plaintiff

LEONARD ORANGE
116 N. 2ND STREET
SUITE 107
CAMDEN, NJ 08102

     Appearing pro se

HILLMAN, District Judge

     WHEREAS, on November 21, 2018, Andre Norwood, Jr., as

counsel for Plaintiff Leonard Orange, filed a complaint on

Orange’s behalf (Docket No. 1); and

     WHEREAS, because the complaint was not filed with the

appropriate filing fee or an application to proceed without

prepayment of fees (“in forma pauperis” or “IFP” application)

pursuant to 28 U.S.C. § 1915(a)(1), the Clerk of the Court
docketed a notice explaining the deficiency, and further

explaining that the complaint would be deemed withdrawn if the

filing fee or IFP application was not submitted within 21 days

(Docket No. 2); and

     WHEREAS, on January 10, 2019, the case was closed because

no filing fee or IFP application was submitted; and

     WHEREAS, on January 28, 3019, Orange, without the

assistance of counsel, filed an amended complaint and an IFP

application (Docket No. 3); and

     WHEREAS, on February 4, 2019, Mr. Norwood filed a motion to

withdraw as Orange’s attorney, stating that he has moved to

withdraw as Plaintiff’s counsel and be relieved of any further

legal obligation to represent Orange because of substantial and

intractable differences over fees, payment, and contingency

compensation (Docket No. 4); and

     WHERAS, Local Civil Rule 102.1 provides, “Unless other

counsel is substituted, no attorney may withdraw an appearance

except by leave of Court.”; and

     WHEREAS, the decision of whether or not to permit

withdrawal is within the discretion of the Court, and the Court

will consider the reasons why withdrawal is sought, the

prejudice withdrawal may cause to other litigants, the harm

withdrawal might cause to the administration of justice, and the

degree to which withdrawal will delay the resolution of the

                                   2
case, Campbell v. Woodward, 2018 WL 3611059, at *1 (D.N.J. 2018)

(citations omitted); and

     WHEREAS, that Rule of Professional Conduct 1.16(b) permits

an attorney to withdraw from representing a client if:

     (1) withdrawal can be accomplished without material adverse
     effect on the interests of the client;

     (2) the client persists in a course of action involving the
     lawyer's services that the lawyer reasonably believes is
     criminal or fraudulent;

     (3) the client has used the lawyer's services to perpetuate
     a crime or fraud;

     (4) the client insists upon taking action that the lawyer
     considers repugnant or with which the lawyer has a
     fundamental disagreement;

     (5) the client fails substantially to fulfill an obligation
     to the lawyer regarding the lawyer's services and has been
     given reasonable warning that the lawyer will withdraw
     unless the obligation is fulfilled;

     (6) the representation will result in an unreasonable
     financial burden on the lawyer or has been rendered
     unreasonably difficult by the client; or

     (7) other good cause shown for withdrawal exists.

R.P.C. 1.16(b); see also Haines v. Liggett Group, Inc., 814 F.

Supp. 414, 422 (D.N.J. 1993); and

     WHEREAS, the Court finds that good cause exists to grant

Mr. Norwood’s motion because (1) Orange independently filed an

amended complaint without assistance of counsel and has sought

to proceed as an in forma pauperis pro se litigant, (2) Mr.

Norwood has articulated a valid basis pursuant to R.P.C. 1.16 to


                                3
be relieved as the counsel of record, and (3) there is no

showing of prejudice, harm to the administration of justice, or

delay;

     THEREFORE,

     IT IS on this      6th     day of   February    , 2019

     ORDERED that the MOTION to Withdraw as Attorney [4] be, and

the same hereby is, GRANTED.



                                       s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                4
